DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.  
A. Figure 1-12 (an election of species A further necessitates an election of one of the subspecies from each category i-iii below)
i.    Cartridges
(1)    Figures    14-16
(2)    Figures    17-19
(3)    Figures    20-21
ii.     End effector
(4)    Figures    2-12
(5)    Figures    35A-38
iii.     Actuator
(6)    Figure 28
(7)    Figure 31
B.    Figures    39-40
C.    Figures    42A-42B
D.    Figures    43A-43B
E.    Figures    48-50
F.    Figures    52-60

H.    Figures    64
I.    Figures    75-76
J.    Figures    77
K.    Figures    78A-78B
L.    Figures    81A-81B
M.    Figures    82-86B
N.    Figures    87A-88D
O.    Figures    89
P.	Figures 93A-D (an election of species P further necessitates an election of one of the subspecies of the clip magazine below) 
Fig. 94
Fig. 95B
Fig. 95C
Fig. 95D 
Fig. 95E
Fig. 96
Fig 97A-101
Q.  Figures 102-113 (an election of species Q	 further necessitates an election of one of the subspecies of the rotary input below) 
Fig 102-106
Fig 107-109
Fig 110-111
Fig 112-113

S.  Figures 117-121
T.  Figures 122-124
U.  Figures 125-144C (an election of species U further necessitates an election of one of the subspecies of a jaw cam mechanism below)
Figures 125-143 
Figures 144A 
Figures 144B-144C 
Figures 145-151B 
Figures 152-155
Figures 156-159
Figures 161-162 
Figures 163-164
Figures 165-166
Figures 167A-169
Figures 170-177

The species are independent or distinct because the different species include mutually exclusive structures and mechanisms.  Each of the different embodiments of the clip applier have distinct structures related to the jaw actuating mechanism, drive mechanism, and clip advancement mechanism that provide different modes of operation.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the different species includes different structures that necessitate a separate search involving different queries and/or different classes/subclasses.  For example, a jaw actuation mechanisms having pins traveling in cam slots of Figure 163 requires a separate search from the jaw cam (77060) of Figures 144A-C.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the species restriction above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771